Citation Nr: 0921610	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability. 

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hip 
disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962.  He also had his initial period of active duty 
for training in the Army National Guard from February 1960 to 
August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of service connection for low back disability on a 
de novo basis and for bilateral knee and hip disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in 
an August 1997 rating decision; the Veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but did not appeal the decision.

2.  The evidence received since the August 1997 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In light of the Board's reopening of the claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An August 1997 rating decision denied entitlement to service 
connection for low back disability.  The Veteran was notified 
of the decision and of his appellate rights with respect 
thereto, but he did not appeal.  Consequently, service 
connection for low back disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the August 1997 adjudication.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2008).

The evidence on file at the time of the August 1997 rating 
decision included service treatment records showing that the 
Veteran presented in February 1962 with a two-week history of 
intermittent non-radiating low back pain after lifting heavy 
objects.  X-ray studies of the lumbar spine were negative, 
and his complaints were attributed to chronic low back 
strain; he was prescribed iced applications and exercises.  
By the next month he reported that his low back pain had 
resolved, leaving some soreness in the mornings.

The evidence at the time of the August 1997 rating decision 
also included private and VA treatment records covering the 
period from April 1982 to April 1997, which are negative for 
any reference to a low back disorder.

Pertinent evidence added to the record since the August 1997 
rating decision includes VA treatment records for October 
2003 to March 2007 which show that in April 2005 the Veteran 
complained of back pain and underwent X-ray studies which 
showed degenerative changes at L4-L5 and L5-S1.

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not include any competent post-service evidence of a current 
low back disability.  When coupled with the previously 
considered service treatment records documenting a low back 
injury, the Board concludes that the newly submitted evidence 
raises a reasonable possibility of substantiating the claim.  
The Veteran's claim for service connection for low back 
disability is therefore reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for low back disability is 
granted.  


REMAND

In April 2007, the Veteran submitted a copy of a December 
2003 award letter to him from an Administrative Law Judge 
with the Social Security Administration (SSA); the 
correspondence informed him that he was entitled to 
disability benefits from the SSA.  At a June 2007 VA 
examination, the Veteran indicated that the award of benefits 
was based on his low back and bilateral knee disorders.  
Under the circumstances, the Board finds that the records for 
the Veteran in the possession of the SSA are germane to all 
of the issues currently on appeal, and should be obtained.

Given that the records from the SSA may have a bearing on the 
etiology of the disorders at issue, the Board is also of the 
opinion that VA examination (in the case of the knees and 
hips) and further VA examination (in the case of the low 
back) would be helpful in the adjudication of the claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
Veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
Veteran. 

4.  Then, the RO should arrange for the 
Veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present low back disability; 
the nature, extent and etiology of any 
currently present right and/or left knee 
disability; and the nature, extent and 
etiology of any currently present right 
and/or left hip disability.  All 
indicated studies should be conducted.  

With respect to each currently present 
low back disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
is related to service or was manifest 
within one year of discharge from 
service.  With respect to each currently 
present right and/or left knee disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorder is related to 
service or was manifest within one year 
of discharge from service.  With respect 
to each currently present right and/or 
left hip disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
is etiologically related to service or 
was manifest within one year of discharge 
from service.  

The Veteran's claims file must be made 
available to the examiner for review.  

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


